Judgment, Supreme Court, New York County, entered on July 19, 1972, unanimously reversed, on the law and on the. facts, and a new trial granted solely on the issue of damages, with $69 costs and disbursements of this appeal to abide the event, unless the plaintiffs-respondents within 29 days of service upon them by defendant-appellant of a copy of the order entered herein, with notice of entry, serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in favor of the infant-plaintiff to $225,099 and the verdict in .favor of the father of the infant to $25,000 and to the entry of an amended judgment accordingly, in which event the. judgment as so amended and reduced is *897affirmed, without costs and without disbursements. In our opinion, the verdicts were excessive to the extent indicated. Concur — Stevens, P. J., Markewieh, Nunez, Tilzer and Capozzoli, JJ.